                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

CHRISTINE LUCERO as Next Friend
to DAN LUCERO

              Plaintiff,
v.                                                   No. 2:19-CV-00445 MV/KRS

CITY OF CLOVIS POLICE DEPARTMENT,
BRENT AGUILAR, TRAVIS LOOMIS,
DOUGLAS FORD

              Defendants.

                              ORDER EXTENDING DEADLINES

       THIS MATTER having come before the Court upon a Joint Unopposed Motion to

Extend Deadlines and the Court having been advised;

       THE COURT FINDS that it has jurisdiction over the parities and the subject matter

involved herein and that the Motion is well taken and should be granted.

       WHEREFORE, it is Ordered, Adjudged, and Decreed that that the Motion be granted

extending the deadlines by one hundred twenty (120) days. The deadlines are hereby extended as

follows:

       Plaintiff’s Expert Deadline:                        January 3, 2020
       Defendant’s Expert Deadline:                        February 4, 2020
       Discovery Deadline:                                 April 6, 2020
       Motions Related to Discovery:                       May 6, 2020
       Pretrial Motions:                                   May 13, 2020
       Pretrial Order:         Plaintiff to Defendant:     June 3, 2020
                               Defendant to Court:         June 10, 2020



                                             ___________________________________
                                             THE HONORABLE KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE


                                                1
